Citation Nr: 1737788	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-31 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for pseudofolliculitis with acne keloidalis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing.  A copy of the transcript is associated with the record.

The issues of entitlement to service connection for a neck disorder and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pseudofolliculitis with acne keloidalis had its onset during active duty service.


CONCLUSION OF LAW

The currently diagnosed pseudofolliculitis with acne keloidalis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed pseudofolliculitis with acne keloidalis while on active duty and that he has continued to experience this disability since his separation.  Service treatment records document treatment for this condition during various months in 2004, March 2005, and April 2009.  At a July 2009 VA examination, physical examination revealed keloids posterior neck approximately 4 cm into the hairline.  The examiner diagnosed pseudofolliculitis with acne keloidalis.  A November 2013 Disability Benefits Questionnaire completed by a private dermatologist and submitted by the Veteran documented a diagnosis of acne keloidalis nuchae.    

What remains to be established is whether there is a nexus between the diagnosed disabilities and his in-service injury or disease.  The July 2009 VA examiner did not provide an opinion regarding the etiology of the Veteran's pseudofolliculitis with acne keloidalis, however, did note a history of symptoms dating back to service.  In addition, at the Veteran's April 2017 Board hearing he testified that he first experienced pseudofolliculitis with acne keloidalis, in the form of painful pustules and bumps on his neckline, while in service.  Specifically, the Veteran reported that this was the result of having to cut his hair in service with clippers.  The Veteran reported that he has continued to experience relevant symptomatology since service.  

As a layperson, the Veteran is competent to testify that he has been experiencing an ongoing skin disability.  The testimony of the Veteran was very detailed and established the history of his symptoms since service.  The Veteran's testimony is consistent with the medical evidence of record, including service treatment records and post-service medical records.  This evidence of continuity of symptomatology tends to establish that the Veteran's current disorder is the same disorder that was first observed in service.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Significantly, the record does not contain any evidence indicating that the Veteran's pseudofolliculitis with acne keloidalis is not related to his active duty service.  

Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's pseudofolliculitis with acne keloidalis is related to active service.  Therefore, service connection is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for pseudofolliculitis with acne keloidalis is granted.


REMAND

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a).

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a July 2014 VA examination to determine the etiology of his claimed neck and right shoulder disorders.  The Veteran was diagnosed with cervical reverse lordosis with kyphosis and right shoulder AC synovitis.  The examiner provided a joint medical opinion concluding that the Veteran's neck and right shoulder disorders were less likely than not related to military service.  The examiner referenced service treatment records but failed to address the Veteran's lay statements regarding the onset of his neck and right shoulder conditions and a continuity of symptomatology.  As a result, the Board finds the July 2014 VA opinion to be inadequate.  See Barr, supra; Nieves-Rodriguez, supra.   Specifically, the Veteran testified at his April 2017 hearing that neck and right shoulder disorders onset during his military service.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2. Return the claims file to an examiner(s) of appropriate knowledge and expertise to provide an opinion as to the etiology of the Veteran's claimed neck and right shoulder disorder.  It is up to the discretion of the examiner(s) to determine if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The examiner should provide a medical opinion(s) on the etiology of the Veteran's neck and right shoulder disabilities.  Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's neck and right shoulder disabilities are causally or etiologically related to the Veteran's period of active service. 

The examiner(s) must specifically address any relevant service treatment records or other potentially relevant medical or lay evidence, including the Veteran's testimony at his April 2017 Board hearing regarding the onset of symptoms and the continuity of such symptoms.  See Board Hearing Transcript (4/13/2017 in VBMS).

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner(s) is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record. 

3. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


